           Case 5:20-cv-00068-F Document 22 Filed 04/30/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 ELIZABETH E. ADAMS,                       )
                                           )
               Plaintiff,                  )
                                           )
 -vs-                                      )      Case No. CIV-20-68-F
                                           )
 CENTRAL STATES HEALTH &                   )
 LIFE CO. OF OMAHA, a Mutual               )
 Legal Reserve Company,                    )
                                           )
               Defendant.                  )

                                      ORDER

        On April 29, 2020, defendant filed Defendant’s Notice of Constitutional
Question (doc. no. 20), wherein defendant gives notice, pursuant to Rule 5.1, Fed.
R. Civ. P., that in its answer to plaintiff’s complaint, it is challenging the
constitutionality of Oklahoma’s punitive damages statute, 23 O.S. 2011 § 9.1.
Defendant asserts that the punitive damages statute violates the Due Process Clause
of the Fourteenth Amendment and does not comply with the standards and
limitations set forth by the United States Supreme Court in BMW of North America,
Inc. v. Gore, 517 U.S. 559 (1996), State Farm Mut. Auto. Ins. Co. v. Campbell, 538
U.S. 408 (2003) and their progeny.
        As the constitutionality of 23 O.S. 2011 § 9.1 has been challenged in this
action, and the State of Oklahoma is not a party to this action, the court concludes
that 28 U.S.C. § 2403(b) and Rule 5.1(b), Fed. R. Civ. P., require certification of the
question to the Oklahoma State Attorney General. See, Oklahoma ex rel Edmondson
v. Pope, 516 F.3d 1214 (10th Cir. 2008) (remanding where notice not given to United
States Attorney General of constitutional challenge to federal statute).
              Case 5:20-cv-00068-F Document 22 Filed 04/30/20 Page 2 of 2




          Accordingly, the court hereby CERTIFIES to the Oklahoma State Attorney
General that the constitutionality of Oklahoma’s punitive damages statute, 23 O.S.
2011 § 9.1, is being challenged in this action.
          The Oklahoma State Attorney General is GRANTED leave to intervene in
this action only for purposes of presenting evidence and argument on the
constitutional question raised by defendant. The Oklahoma State Attorney General
may intervene within sixty days from April 29, 2020, the date of the filing of
Defendant’s Notice of Constitutional Question.1
          The clerk is DIRECTED to provide to the Oklahoma State Attorney General
a copy of this order, along with copies of plaintiff’s complaint (doc. no. 1),
defendant’s answer (doc. no. 11), and the parties’ joint status report (doc. no. 21).
          IT IS SO ORDERED this 30th day of April, 2020.




20-0068p004.docx




1
    Rule 5.1 (c), Fed. R. Civ. P., provides in pertinent part:

          Unless the court sets a later time, the attorney general may intervene within 60 days
          after the notice if filed or after the court certifies the challenge, whichever is earlier.

                                                      2
